Title: “John A. Dingwell” to Henry Knox or Tobias Lear, 17 August 1790
From: Dingwell, John A.
To: Knox, Henry,Lear, Tobias



Gentlemen
Newyork 17th august 1790

In The incloased I Send you a letter I did myself the honour to write to the President yesterday in answer to one he honoured me with[.] in mine to him I have incloased a peaper that it or one to the Same purport must be Signed before I make the least discovery as in the peapers I Can lay before him there is that that might indanger the lives of Gentlemen I wou’d Sooner die then hurt who is doing nothing but what any good man ought to do trying to Serve their Country[.] his Excllys letter to me Seems to me as if he thought the information I Can give is of no great importance but he may assure himself he will not think so when he hears it if Ever[.] yesterd. morning I wrote a note to him adviseing him not to give any money to the Indians I do not Know if Either of you Reed it[.] the Reason I gave him the Caution was that I am Satisfied it wou’d answer no other End then to buy powder and lead to distroy the frontier inhabitants

which the peapers in my hands will make fully appeer let his oppinion be what it may he may depend on it that the informing of what I Know will put it in his power to Save many lives and pounds to the States[.] I this day got information of things I think and blives he when he hears them will Join in my oppinion that is of som importance[.] when the peaper is Executed to my likeing he shall Know the whole if Either of you gentlemen honours me with your oppinions please to let me Know when you Expect the President as tis too Expensive for one in my Circumstances to live long here and be from their family. I have the honour to be gentlemen with great Respect Your most Obt Huml. Servt

John A: Dingwell

 
I blieve I make many blunders due to my fear of being ⟨de[te]ctted⟩ you will Readily Know my meaning.
Direct to lie in the Post office untill Called for.
I think I can do good to the States but no force must be used or it turn to no good.
I Send you this to give you a hint of what you may Expect by the treaty with the Indians.
This day I had a talk with Capt. who is Stiled a Chief warrior by the Indians to this Efect he is Called their ambasador or minister.
He is to go from here to —— there to get his last instructions from —— L: who they are sent to he is then to go to the Mowhawks and Cherokees and all the tribes of Indians in that part of america Each tribe is to Send so many of their Kings and head warriors with him to the Creeks nation where all the tribes in that part is to send so many of their Kings and head warriors there to hold their talks which talks are to be Signed by the whole when Signed they are to be gave to Capt. —— who is Either to take a passage at Pensocola or to Come to —— and go in —— to —— with the talks and give them to the father and brothers there he then is to Return to the Creeks and has no doubt but he will bring them Every thing he is Sent for—I asked him what they wanted from there he told me Several articles but Chiefly powder and lead I asked him what they wanted that more then any other thing he told me to Shoot mice with and laught and said Insults wou’d on his Return which woud be in about twenty months be paid as he loved Ritalliation.

Johnston Butler and Brant is to be at the greet meeting in the Creek nation litle as this is it may in part tell you what great good is to be Expected from your Indian treaty I tell you the whole is to get what they Can from you and gain time to prepare themselves for to Execute some great design which design I think I Can make prity Clearly Known to you when at liberty by the peaper being Executed to my likeing—this is the third time the Capt. has taken this jurney since the begining of the year 1788 I have Coppys of his letters to greet men and their letters to him in the peapers aluded to with Kingly instructions you may wonder how I got them but I Can soon let you Know.
